Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 16793281, now US Patent No. 11218717. For a continuation to be applied as per the MPEP, the application discloses and claims only subject matter disclosed in prior Applications No. 16196090, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Applicant's submission filed on 11/04/2021 has been entered.
Claims 1-22 have been cancelled. 
Claims 23-39 have been added. 
Claims 23-39 currently pending.
Please refer to the action below.



Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 32, and 37-39 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 of US Patent 10609248. 


Instant Application NO. 17518768
Patent NO. 10609248
Claim 23. A method of controlling a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard, the method comprising: transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity; and transmitting a request for causing a user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity.

Claim 32. A method of controlling an apparatus and a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard from the apparatus, the method comprising: causing a user of the terminal to log into the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity; and causing the user to log out from the apparatus in a case that the received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity.

37. A method of controlling a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard, the method comprising: receiving a Bluetooth Low Energy signal transmitted from an apparatus; obtaining status information of the apparatus based on the received Bluetooth Low Energy signal, wherein the status information includes information indicating whether a user has logged into the apparatus; and transmitting a request for causing the user to log out from the apparatus in a case that a received radio field intensity of the Bluetooth Low Energy signal is less than a predetermined intensity and the obtained status information satisfies a predetermined condition.

38. (New) A non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling a terminal that communicates using a communication of Bluetooth Low Energy (BLE), the method comprising: transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity; and transmitting a request for causing a user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity.

39. (New) A terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard, the terminal comprising: at least one processor and at least one memory coupled to the at least one processor and having stored thereon instructions that, when executed by the at least one processor, cooperate to act as: transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity; and transmitting a request for causing a user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity.
1. A mobile terminal that has installed an application having a login function for transmitting a login request to a printer for requesting to log into the printer, the mobile terminal comprising: at least one processor to execute the application to cause the mobile terminal to: receive a signal of a Bluetooth Low Energy (BLE) standard transmitted from a printer; decide a distance between the mobile terminal and the printer based on a radio field intensity of the received signal; and determine whether or not to transmit a login request to the printer based on the distance and status information of the printer, wherein the status information is information indicating a login status of the printer; wherein, in the determining, (i) in a case that the distance is equal to or more than a first distance, it is determined to not transmit a login request of a first user, (ii) in a case that the distance is equal to or more than a second distance being shorter than the first distance and is less than the first distance, it is determined to not transmit the login request of the first user if a second user is logged into the printer, (iii) in a case that the distance is equal to or more than the second distance and is less than the first distance, it is determined to transmit the login request of the first user if the second user is not logged into the printer, (iv) in a case that the distance is less than the second distance, it is determined to transmit the login request of the first user even if the second user is logged into the printer.


Regarding Instant independent claims 23, 32, and 37-39 and those of claim 1 of the Parent.

     Patented claim 1 encompasses all the teachings of the respective instant claims 23, 32 and 37-39. Although the instant claims at issue are not identical to claim 1 of the Patent, they are not patentably distinct from each other. Thereby they are rejected under the provisions of the nonstatutory obviousness-type double patenting rejection.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, and 38-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 23, and 38-39:
	The claims require “transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity…. and transmitting a request for causing a user to log out from the apparatus to the apparatus”.

      In relying on the claim languages of the above independent claims, and the disclosure, it is unclear and ambiguous as what applicant intends to claim in the case of “to log into an apparatus to the apparatus” and “to log out from the apparatus to the apparatus”. For purpose of examination, the Examiner interprets such claimed as request for causing a user to log into an apparatus and request to log out from the apparatus, respectively. Applicant needs to positively recite the necessary elements, and to make the claimed limitations clearer on the record, to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-25, 27, 29-36, and 38-39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2017/0134609, A1), in view of Hwang et al. (KR 201200108999, A1). 


     Regarding claim 23, Park teaches method of controlling a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard (a method of at least Figs. 7B-C and 19-20 includes at least terminal 10 to receive from apparatus 20 received advertised signals comprising in a case of at least para. 0012, and 0084 received signal of a Bluetooth Low Energy (BLE) standard with indicated RSSI values of Fig. 7C corresponding to received radio field intensity of the signal and in Figs. 19-20 the received statuses of the apparatus), 
the method comprising: 
transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity (approaching terminal 10 of further Figs. 1-2, 7B-C, 13, and para. 0012, 0084 in relation to apparatus 20, received from the apparatus advertised packets comprising in a case BLE packets with indicated signal strengths (RSSI value of Fig. 7) comprising the received radio field intensity of said Bluetooth Low Energy signal transmitted from the apparatus, at least Fig. 13 further teaches a transmitted BLE login request S1310 for causing a user to log into said apparatus in a case that a received radio field strength or RSSI of at least Figs. 7 B-C indicating said intensity of said Bluetooth Low Energy signal which is generally understood in the art to obviously increase when approaching said apparatus 20 such as when it is obviously greater than said first predetermined intensity where available communication from said terminal and/or apparatus becomes realizable);
and transmitting a request for causing a user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the signal transmitted from the apparatus is a second predetermined intensity (the system of at least Figs. 17, and 20 comprising the means as implied in at least S1710, S1715, S1720 of Figs. 17, and S2010-S2015 of Fig. 20 to assess and determined whether received BLE signals strengths from the advertised packets received from apparatus 20 warrants a logout event from the apparatus, a case exists in S1720 where the system causes the user to log out from the apparatus by means of a transmitted logout request in a case that the received signal strengths or radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus fall between a predetermined range indicating obviously a case where it is less than a second predetermined intensity).
      Park teaches in at least Fig. 13 a method for causing a BLE login request 1310, and in Figs. 17, and 20 a method for further causing a logout event of the user based on at least received signal strengths comprising the received radio field intensity and apparatus statuses of further Fig. 20, except for specifically said transmitting request for causing said user to log out from the apparatus to the apparatus in a case that the specifically received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than said second predetermined intensity.
    Hwang teaches in at least Fig. 4 a system for causing a terminal 110 equipped with a Bluetooth module within a communication range of a device equipped with a Bluetooth module, such as when entering a service range (Bluetooth communication range) to be paired and login to said device via the interface with a member ID and a password, the system as further cited “periodically performs a health check to monitor whether the mobile terminal leaves the preset service area after allowing the login, when it is determined that the portable terminal has left the preset service area, a logout command signal for forcibly logging out is generated and transmitted to the control device indicative of a transmitted request for causing said user to log out from the device  in a case that the specifically received Bluetooth Low Energy signal transmitted from the service area is obviously less than a second predetermined intensity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang to include wherein said transmitting request for causing said user to log out from the apparatus to the apparatus in a case that the specifically received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity, as discussed above, as Park in view of Hwang are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, measured signal values corresponding to a distance value, and measured signal strengths as to whether to login to the second device and/or logout from said second device, the prior arts of Park in view of Hwang provide a means of receiving from at least Park the user request to logout the first device from the second device based on at least received signal strengths; Hwang further complements Park in the sense the system may generate, in addition to the user requested logout request based on at least received signal strengths, a forcible logout request when it has detected the received radio field intensity or signal strength of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity for causing said forcible logout event according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.


    Regarding claim 24 (according to claim 23), Park further teaches wherein the request for causing the user to log out is a request for causing a user of the terminal to log out from the apparatus (a request of at least para. 0556 and Fig. 17, S1710-S1720, Fig. 20  comprises request for causing the user to log out is a request for causing a user of the terminal to log out from the apparatus).

    Regarding claim 25 (according to claim 23), Park further teaches wherein further comprising: controlling whether or not to transmit the login request to the apparatus based on status information of the apparatus included in the received Bluetooth Low Energy signal (the system of further Fig. 19, S1930 further determines whether or not to transmit a connection request to the apparatus based on status information of the apparatus obviously included in a case of para. 0012, 0084 and Fig. 13, received Bluetooth Low Energy signal, said controlling whether or not to transmit a connection request to the apparatus based on status information of the apparatus obtained by controller of further para. 0149 obviously entails a case where the BLE login request of Fig. 13 of the approached user approaching said apparatus 20 is obviously controlled whether or not to transmit said login request to the apparatus based on at least said status information of the apparatus included in the received Bluetooth Low Energy signal).

    Regarding claim 27 (according to claim 23), Park further teaches wherein further comprising: controlling whether or not to transmit the request for causing the user to log out from the apparatus to the apparatus based on status information of the apparatus included in the received Bluetooth Low Energy signal (the system further understoodly comprise means for obviously controlling as implied further in at least para. 0556 and Fig. 17, S1710-S1720, based on received signal strengths, whether or not to transmit said request for causing the user to log out from the apparatus to the apparatus based on status information of the apparatus included in the received Bluetooth Low Energy signal or the like).

    Regarding claim 29 (according to claim 23), Park further teaches wherein the first predetermined intensity and the second predetermined intensity are set on the terminal (signal strength values or RSSI of para. 0161-0162 are stored in at least the terminal 10 comprising obviously said first predetermined intensity and the second predetermined intensity set in a case on the terminal).

    Regarding claim 30 (according to claim 23), Park further teaches wherein the login request includes at least user identification information and a password (a login request 1310 of Fig. 13 includes at least user identification information and a password);
and the request for causing the user to log out includes at least the user identification information (Fig. 19, S1910, S1915 further teaches said request for causing the user to log out includes at least the user identification information).

    Regarding claim 31 (according to claim 23), Park further teaches wherein the login request and the request for causing the user to log out are transmitted with a Bluetooth Low Energy communication (wherein a login request 1310 of Fig. 13 and logout request of further Fig. 19, S1910, S1915 for causing the user to log out are transmitted in a case with a Bluetooth Low Energy communication further noted in para. 0012 and 0084).

     Regarding claim 32, Park teaches a method of controlling an apparatus and a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard from the apparatus (a method of at least Figs. 7B-C and 19-20 includes at least terminal 10 to receive from apparatus 20 received advertised signals comprising in a case of at least para. 0012, and 0084 received signal of a Bluetooth Low Energy (BLE) standard with indicated RSSI values of Fig. 7C corresponding to received radio field intensity of the signal and in Figs. 19-20 the received statuses of the apparatus), 
the method comprising: 
 causing a user of the terminal to log into the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity (approaching terminal 10 of further Figs. 1-2, 7B-C, 13, and para. 0012, 0084 in relation to apparatus 20, received from the apparatus advertised packets comprising in a case BLE packets with indicated signal strengths (RSSI value of Fig. 7) comprising the received radio field intensity of said Bluetooth Low Energy signal transmitted from the apparatus, at least Fig. 13 further teaches a transmitted BLE login request S1310 for causing a user to log into said apparatus in a case that a received radio field strength or RSSI of at least Figs. 7 B-C indicating said intensity of said Bluetooth Low Energy signal which is generally understood in the art to obviously increase when approaching said apparatus 20 such as when it is obviously greater than said first predetermined intensity where available communication from said terminal and/or apparatus becomes realizable);
and causing the user to log out from the apparatus in a case that the received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is a second predetermined intensity (the system of at least Figs. 17, and 20 comprising the means as implied in at least S1710, S1715, S1720 of Figs. 17, and S2010-S2015 of Fig. 20 to assess and determined whether received BLE signals strengths from the advertised packets received from apparatus 20 warrants a logout event from the apparatus, a case exists in S1720 where the system causes the user to log out from the apparatus by means of a transmitted logout request in a case that the received signal strengths or radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus fall between a predetermined range indicating obviously a case where it is less than a second predetermined intensity).
Hwang teaches in at least Fig. 4 a system for causing a terminal 110 equipped with a Bluetooth module within a communication range of a device equipped with a Bluetooth module, such as when entering a service range (Bluetooth communication range) to be paired and login to said device via the interface with a member ID and a password, the system as further cited “periodically performs a health check to monitor whether the mobile terminal leaves the preset service area after allowing the login, when it is determined that the portable terminal has left the preset service area, a logout command signal for forcibly logging out is generated and transmitted to the control device indicative of a transmitted request for causing said user to log out from the device  in a case that the specifically received Bluetooth Low Energy signal transmitted from the service area is obviously less than a second predetermined intensity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang to include wherein causing said user to log out from said apparatus in a case that the received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is less than said second predetermined intensity as discussed above, as Park in view of Hwang are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, measured signal values corresponding to a distance value, and measured signal strengths as to whether to login to the second device and/or logout from said second device, the prior arts of Park in view of Hwang provide a means of receiving from at least Park the user request to logout the first device from the second device based on at least received signal strengths; Hwang further complements Park in the sense the system may generate, in addition to the user requested logout request based on at least received signal strengths, a forcible logout request when it has detected the received radio field intensity or signal strength of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity for causing said forcible logout event according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 33 (according to claim 32), Park further teaches wherein further comprising: stopping, for the apparatus, transmitting the Bluetooth Low Energy signal for a predetermined time period when logging out the user from the apparatus (the system performed logout of Figs. 17-20, and broadcasted signals of further Figs. 17-20 may as understood in the art obviously stopped from being transmitted for said apparatus to the logged out device, for a predetermined time period for successfully logging out the device when in the process of logging out the user from the apparatus).

    Regarding claim 34 (according to claim 32), Park further teaches wherein further comprising: transmitting, for the terminal, a login request for causing the user to log into the apparatus to the apparatus in a case that a radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is greater than the first predetermined intensity (the approached user of further Fig. 13, S1310 further in a case transmitting, for the terminal, a login request for causing the user to log into the apparatus to the apparatus in a case that a radio field intensity of the Bluetooth Low Energy signal of at least Fig. 7B-C transmitted from the apparatus is greater than said obvious first predetermined intensity).

    Regarding claim 35 (according to claim 32), Park further teaches wherein further comprising: transmitting, for the terminal, a request for causing the user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is the second predetermined intensity (the system of at least Figs. 17, and 20 comprising the means as implied in at least S1710, S1715, S1720 of Figs. 17, and S2010-S2015 of Fig. 20 to assess and determined whether received BLE signals strengths from the advertised packets received from apparatus 20 warrants a logout event from the apparatus, a case exists in S1720 where the system causes the user to log out from the apparatus by means of a transmitted logout request in a case that the received signal strengths or radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus fall between a predetermined range indicating obviously a case where it is less than a second predetermined intensity).
   However, Park is silent regarding log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is specifically less than the second predetermined intensity.
    Hwang teaches in at least Fig. 4 a system for causing a terminal 110 equipped with a Bluetooth module within a communication range of a device equipped with a Bluetooth module, such as when entering a service range (Bluetooth communication range) to be paired and login to said device via the interface with a member ID and a password, the system as further cited “periodically performs a health check to monitor whether the mobile terminal leaves the preset service area after allowing the login, when it is determined that the portable terminal has left the preset service area, a logout command signal for forcibly logging out is generated and transmitted to the control device indicative of a transmitted request for causing said user to log out from the device  in a case that the specifically received Bluetooth Low Energy signal transmitted from the service area is obviously less than a second predetermined intensity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang to include wherein log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is specifically less than the second predetermined intensity, as discussed above, as Park in view of Hwang are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, measured signal values corresponding to a distance value, and measured signal strengths as to whether to login to the second device and/or logout from said second device, the prior arts of Park in view of Hwang provide a means of receiving from at least Park the user request to logout the first device from the second device based on at least received signal strengths; Hwang further complements Park in the sense the system may generate, in addition to the user requested logout request based on at least received signal strengths, a forcible logout request when it has detected the received radio field intensity or signal strength of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity for causing said forcible logout event according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 36 (according to claim 35), Park further teaches wherein further comprising: causing, for the apparatus, the user to log out from the apparatus in a case that user identification information included in the request for causing the user to log out corresponds to user identification information of a user who has logged into the apparatus when the apparatus receives the request (the system of Park in at least para. 0543, 0556, and 0560 further causes the logout of the user logout request from the apparatus based in a  case of user identification information from the successfully logged user data implying of matched user identification information included in the request for causing said user to log out corresponds to user identification information of a user who has logged into the apparatus when the apparatus receives the request); 
and causing, for the apparatus, the user not to log out from the apparatus in a case that the user identification information included in the request does not correspond to the user identification information of the user who has logged into the apparatus when the apparatus receives the request (the logout request from terminal 10 of para. 0599 associated with a specific authenticated user corresponding to the terminal user 10 of further para. 0600 for logout the specific user further implying obviously as well causing, said apparatus, not to log out the user from the apparatus in a case that implied user identification information included in the request does not correspond to the authenticated user identification information of the user who has logged into the apparatus when the apparatus receives the request).


     Regarding claim 38, Park teaches in at least para. 0602-0603 a non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling a terminal that communicates using a communication of Bluetooth Low Energy (BLE) (a method of at least Figs. 7B-C and 19-20 includes at least terminal 10 to receive from apparatus 20 received advertised signals comprising in a case of at least para. 0012, and 0084 received signal of a Bluetooth Low Energy (BLE) standard with indicated RSSI values of Fig. 7C corresponding to received radio field intensity of the signal and in Figs. 19-20 the received statuses of the apparatus), 
the method comprising: transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity (approaching terminal 10 of further Figs. 1-2, 7B-C, 13, and para. 0012, 0084 in relation to apparatus 20, received from the apparatus advertised packets comprising in a case BLE packets with indicated signal strengths (RSSI value of Fig. 7) comprising the received radio field intensity of said Bluetooth Low Energy signal transmitted from the apparatus, at least Fig. 13 further teaches a transmitted BLE login request S1310 for causing a user to log into said apparatus in a case that a received radio field strength or RSSI of at least Figs. 7 B-C indicating said intensity of said Bluetooth Low Energy signal which is generally understood in the art to obviously increase when approaching said apparatus 20 such as when it is obviously greater than said first predetermined intensity where available communication from said terminal and/or apparatus becomes realizable);
and transmitting a request for causing a user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the signal transmitted from the apparatus is a second predetermined intensity (the system of at least Figs. 17, and 20 comprising the means as implied in at least S1710, S1715, S1720 of Figs. 17, and S2010-S2015 of Fig. 20 to assess and determined whether received BLE signals strengths from the advertised packets received from apparatus 20 warrants a logout event from the apparatus, a case exists in S1720 where the system causes the user to log out from the apparatus by means of a transmitted logout request in a case that the received signal strengths or radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus fall between a predetermined range indicating obviously a case where it is less than a second predetermined intensity).
      Park teaches in at least Fig. 13 a method for causing a BLE login request 1310, and in Figs. 17, and 20 a method for further causing a logout event of the user based on at least received signal strengths comprising the received radio field intensity and apparatus statuses of further Fig. 20, except for specifically said transmitting request for causing said user to log out from the apparatus to the apparatus in a case that the specifically received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than said second predetermined intensity.
    Hwang teaches in at least Fig. 4 a system for causing a terminal 110 equipped with a Bluetooth module within a communication range of a device equipped with a Bluetooth module, such as when entering a service range (Bluetooth communication range) to be paired and login to said device via the interface with a member ID and a password, the system as further cited “periodically performs a health check to monitor whether the mobile terminal leaves the preset service area after allowing the login, when it is determined that the portable terminal has left the preset service area, a logout command signal for forcibly logging out is generated and transmitted to the control device indicative of a transmitted request for causing said user to log out from the device  in a case that the specifically received Bluetooth Low Energy signal transmitted from the service area is obviously less than a second predetermined intensity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang to include wherein said transmitting request for causing said user to log out from the apparatus to the apparatus in a case that the specifically received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity, as discussed above, as Park in view of Hwang are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, measured signal values corresponding to a distance value, and measured signal strengths as to whether to login to the second device and/or logout from said second device, the prior arts of Park in view of Hwang provide a means of receiving from at least Park the user request to logout the first device from the second device based on at least received signal strengths; Hwang further complements Park in the sense the system may generate, in addition to the user requested logout request based on at least received signal strengths, a forcible logout request when it has detected the received radio field intensity or signal strength of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity for causing said forcible logout event according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 39, Park teaches a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard (a method includes at least terminal 10 of Fig. 4 to receive from apparatus 20 of at least Figs. 7B-C and 19-20 received advertised signals comprising in a case of at least para. 0012, and 0084 received signal of a Bluetooth Low Energy (BLE) standard with indicated RSSI values of Fig. 7C corresponding to received radio field intensity of the signal and in Figs. 19-20 the received statuses of the apparatus), 
the terminal comprising: at least one processor and at least one memory of Fig. 4 coupled to the at least one processor and having stored thereon instructions that, when executed by the at least one processor, cooperate to act as: 
transmitting a login request for causing a user to log into an apparatus to the apparatus in a case that a received radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus is greater than a first predetermined intensity (approaching terminal 10 of further Figs. 1-2, 7B-C, 13, and para. 0012, 0084 in relation to apparatus 20, received from the apparatus advertised packets comprising in a case BLE packets with indicated signal strengths (RSSI value of Fig. 7) comprising the received radio field intensity of said Bluetooth Low Energy signal transmitted from the apparatus, at least Fig. 13 further teaches a transmitted BLE login request S1310 for causing a user to log into said apparatus in a case that a received radio field strength or RSSI of at least Figs. 7 B-C indicating said intensity of said Bluetooth Low Energy signal which is generally understood in the art to obviously increase when approaching said apparatus 20 such as when it is obviously greater than said first predetermined intensity where available communication from said terminal and/or apparatus becomes realizable);
 and transmitting a request for causing a user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is a second predetermined intensity (the system of at least Figs. 17, and 20 comprising the means as implied in at least S1710, S1715, S1720 of Figs. 17, and S2010-S2015 of Fig. 20 to assess and determined whether received BLE signals strengths from the advertised packets received from apparatus 20 warrants a logout event from the apparatus, a case exists in S1720 where the system causes the user to log out from the apparatus by means of a transmitted logout request in a case that the received signal strengths or radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus fall between a predetermined range indicating obviously a case where it is less than a second predetermined intensity).
     However, Park is silent regarding said transmitting request for causing said user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is specifically less than a second predetermined intensity.
     Hwang teaches in at least Fig. 4 a system for causing a terminal 110 equipped with a Bluetooth module within a communication range of a device equipped with a Bluetooth module, such as when entering a service range (Bluetooth communication range) to be paired and login to said device via the interface with a member ID and a password, the system as further cited “periodically performs a health check to monitor whether the mobile terminal leaves the preset service area after allowing the login, when it is determined that the portable terminal has left the preset service area, a logout command signal for forcibly logging out is generated and transmitted to the control device indicative of a transmitted request for causing said user to log out from the device  in a case that the specifically received Bluetooth Low Energy signal transmitted from the service area is obviously less than a second predetermined intensity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang to include wherein said transmitting request for causing said user to log out from the apparatus to the apparatus in a case that the received radio field intensity of the Bluetooth Low Energy signal transmitted from the apparatus is specifically less than a second predetermined intensity, as discussed above, as Park in view of Hwang are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, measured signal values corresponding to a distance value, and measured signal strengths as to whether to login to the second device and/or logout from said second device, the prior arts of Park in view of Hwang provide a means of receiving from at least Park the user request to logout the first device from the second device based on at least received signal strengths; Hwang further complements Park in the sense the system may generate, in addition to the user requested logout request based on at least received signal strengths, a forcible logout request when it has detected the received radio field intensity or signal strength of the Bluetooth Low Energy signal transmitted from the apparatus is less than a second predetermined intensity for causing said forcible logout event according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Claim(s) 26, and 28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Hwang, and further in view of Kutoh et al. (US 2018/0176833, A1).

   Regarding claim 26 (according to claim 25), Park in view of Hwang are silent regarding wherein the status information includes information indicating whether a user has logged into the apparatus.
    Kutoh teaches in at least the Abstract receiving apparatuses statuses comprising at least previously connected and logged user information of already connected users in the apparatus; and transmitting further in at least the Abstract a request for causing the user to log out from said apparatus in a case that said obtained status information satisfies a predetermined condition for executing a forcible disconnect or logout event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang, and further in view of Kutoh to include wherein said status information includes information indicating whether a user has logged into the apparatus, as discussed above, as Park in view of Hwang, and further in view of Kutoh are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, Kutoh further complements Park in view of Hwang in the sense that the apparatus further configured to warn a second login  user of a currently connected user to the apparatus, where a system such as the system of Kutoh supplement the system of Park in view of Hwang with said means to cause in a case a logout of a Bluetooth connected user based on at least device status, and a Bluetooth connection status of an already connected user which in a case the status indicates said user that had logged into the apparatus changes or detecting in a case the logged user has left the coverage area the system whereby causing log out from said apparatus based on said obtained status information satisfies a predetermined condition, and ultimately allow another BLE user the ability to use said apparatus when said condition is met according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

   Regarding claim 28 (according to claim 27), Park in view of Hwang are silent regarding the status information includes information indicating whether a user has logged into the apparatus.
  Kutoh teaches in at least the Abstract receiving apparatuses statuses comprising at least previously connected and logged user information of already connected users in the apparatus; and transmitting further in at least the Abstract a request for causing the user to log out from said apparatus in a case that said obtained status information satisfies a predetermined condition for executing a forcible disconnect or logout event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Hwang, and further in view of Kutoh to include wherein said status information includes information indicating whether a user has logged into the apparatus, as discussed above, as Park in view of Hwang, and further in view of Kutoh are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, Kutoh further complements Park in view of Hwang in the sense that the apparatus further configured to warn a second login  user of a currently connected user to the apparatus, where a system such as the system of Kutoh supplement the system of Park in view of Hwang with said means to cause in a case a logout of a Bluetooth connected user based on at least device status, and a Bluetooth connection status of an already connected user which in a case the status indicates said user that had logged into the apparatus changes or detecting in a case the logged user has left the coverage area the system whereby causing log out from said apparatus based on said obtained status information satisfies a predetermined condition, and ultimately allow another BLE user the ability to use said apparatus when said condition is met according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Claim(s) 37 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Kutoh, and further in view of Hwang.

    Regarding claim 37, Park teaches a method of controlling a terminal for receiving a signal of a Bluetooth Low Energy (BLE) standard (a method of at least Figs. 7B-C and 19-20 includes at least terminal 10 to receive from apparatus 20 received advertised signals comprising in a case of at least para. 0012, and 0084 received signal of a Bluetooth Low Energy (BLE) standard with indicated RSSI values of Fig. 7C corresponding to received radio field intensity of the signal and in Figs. 19-20 the received statuses of the apparatus), 
 the method comprising: receiving a Bluetooth Low Energy signal transmitted from an apparatus (the system of at least Fig.13 further teaches a case where the terminal via at least the Bluetooth Low Energy signal receiving obviously said  Bluetooth Low Energy signal transmitted from the apparatus before transmitting the BLE login request 1310);
obtaining status information of the apparatus based on the received Bluetooth Low Energy signal (Figs. 18 further teaches the received obtained signals and statuses information of the apparatus transmitted said apparatus based on in a case of at least para. 0012 and 0084 of received Bluetooth signal); 
and transmitting a request for causing the user to log out from the apparatus in a case that a received radio field intensity of the Bluetooth Low Energy signal is a predetermined intensity and the obtained status information satisfies a predetermined condition (a case further exists in at least S1710, S1715, S1720 of Figs. 17, 18, and S2010-S2015 of Fig. 20, the system assesses and determined whether received signals such as obviously BLE signals strengths from the advertised packets received from apparatus 20 warrants a logout event from the apparatus, a case exists in S1720 where the system causes the user to log out from the apparatus by means of a transmitted logout request in a case that the received signal strengths or radio field intensity of a Bluetooth Low Energy signal transmitted from the apparatus fall between a predetermined range indicating obviously a case where it is less than a second predetermined intensity and the obtained status information S1820-S1845 of Fig. 18 satisfies an understood predetermined condition).
   However, Park is silent regarding said status information includes information indicating whether a user has logged into the apparatus; and transmitting said request for causing the user to log out from said apparatus in a case that said received radio field intensity of the Bluetooth Low Energy signal is specifically less than a predetermined intensity and the obtained status information satisfies a predetermined condition.
    Kutoh teaches in at least the Abstract receiving apparatuses statuses comprising at least previously connected and logged user information of already connected users in the apparatus; and transmitting further in at least the Abstract a request for causing the user to log out from said apparatus in a case that said obtained status information satisfies a predetermined condition for executing a forcible disconnect or logout event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Kutoh to include wherein said obtained status information includes information indicating whether a user has logged into the apparatus; and transmitting said request for causing the user to log out from said apparatus in a case that said obtained status information satisfies a predetermined condition, as discussed above, as Park in view of Kutoh are in the same field of endeavor where a terminal device and the apparatus both capable and equipped with at least a Bluetooth device for communicating with each other, Kutoh further complements Park in the sense that the apparatus further configured to warn a second login user of a currently connected user or BLE user to the apparatus, where a system such as the system of Kutoh maybe equipped with a means to cause a logout of said connected user or Bluetooth connected user based on at least device status, wherein said already connected users statuses further allow the system in a case to forcibly cause a logout of the user and further allow the system to cause a login of other user into the apparatus according to at least a switch connection condition in a case connected device status or Bluetooth device status changes corresponding to the service or coverage area off the apparatus whereby ultimately allow another BLE user or the like the ability to use said apparatus when said condition is met according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.
     However, Park in view of Kutoh are silent regarding said transmitting request for causing said user to log out from said apparatus in a case that said received radio field intensity of the Bluetooth Low Energy signal is specifically less than a predetermined intensity and the obtained status information satisfies a predetermined condition.
    Hwang teaches in at least Fig. 4 a system for causing a terminal 110 equipped with a Bluetooth module within a communication range of a device equipped with a Bluetooth module, such as when entering a service range (Bluetooth communication range) to be paired and the system as further cited “periodically performs a health check to monitor whether the mobile terminal leaves the preset service area after allowing the login, when it is determined that the portable terminal has left the preset service area, a logout command signal for forcibly logging out is generated and transmitted to the control device indicative of a transmitted request for causing said user to log out from the device  in a case that the specifically received Bluetooth Low Energy signal transmitted from the service area is obviously less than a second predetermined intensity and an understood  condition where the status out of the coverage area satisfies said logout condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Kutoh, and further in view of Hwang to include wherein said transmitting request for causing said user to log out from said apparatus in a case that said received radio field intensity of the Bluetooth Low Energy signal is specifically less than a predetermined intensity and the obtained status information satisfies a predetermined condition, as discussed above, as Park in view of Kutoh, and further in view of Hwang are in the same field of endeavor where a terminal equipped with at least a Bluetooth device connects via Bluetooth to a second device equipped with least a second Bluetooth device based on at least device status, the prior arts of Park in view of Kutoh, and further in view of Hwang provide a means of receiving from at least the user, a request to logout the first device from the second device based on at least received signal strengths; Hwang further complements Park in view of Kutoh in the sense that the apparatus of Hwang further provides the system with a means to cause the logout of a currently login user based on detected signal strengths, detected distance from the apparatus and when the condition satisfies a logout condition such as the device distance corresponding to the apparatus to cause said user to logout of the apparatus, one skill in the art may envisage a case the user is caused to be logout of the apparatus maybe further due to a need of providing another user Bluetooth login request which when detecting the other user login condition meets or satisfies a logout condition according to detected signal strength or radio field intensity below a predetermined condition such as a case the system further detects the logged user has left the coverage area based on at least received radio field intensity or received signal strengths to logout said other user and allow login of the another user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/31/2022